IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,876-09


EX PARTE PRESTON HUGHES, III





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. 511676 IN THE 174TH DISTRICT COURT
HARRIS COUNTY


Per Curiam.

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In May 1989, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  On
original submission on direct appeal, this Court reversed applicant's conviction. 
However, on rehearing, the Court affirmed applicant's conviction and sentence.  Hughes
v. State, 878 S.W.2d 142 (Tex. Crim. App. 1993).  Applicant filed his initial post-conviction application for writ of habeas corpus in the convicting court on October 21,
1990.  This Court denied applicant relief.  Ex parte Hughes, No. WR-45,876-01 (Tex.
Crim. App. Sept. 13, 2000)(not designated for publication).  Applicant's first subsequent
habeas application was filed in the trial court on April 24, 2001, and this Court dismissed
it on November 14, 2001.  Ex parte Hughes, No. WR-45,876-02 (Tex. Crim. App. Nov.
14, 2001)(not designated for publication).  Applicant filed his second subsequent habeas
application in the trial court on July 3, 2012.  After filing and setting a Penry claim, this
Court denied applicant relief on that claim and dismissed his second claim.  Ex parte
Hughes, No. AP-76,869 (Tex. Crim. App. Aug. 29, 2012)(not designated for publication). 
Applicant's third subsequent application was filed in the trial court on October 29, 2012,
and dismissed by this Court on November 5, 2012.  Ex parte Hughes, No. WR-45,876-07
(Tex. Crim. App. Nov. 5, 2012)(not designated for publication).  This, applicant's fourth
subsequent writ application was filed in the trial court on November 8, 2012.
	In his application, applicant raises ten claims.  In all of his claims, applicant makes
allegations of perjury and falsification of evidence.  Applicant's claims do not meet the
dictates of Article 11.071, § 5.  Accordingly, we dismiss the application as an abuse of the
writ without considering the merits of the claims, and we deny the motion to stay.   
	IT IS SO ORDERED THIS THE 8th DAY OF NOVEMBER, 2012.
Do Not Publish